DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

For purposes of examination, the claim will be understood to be limiting the wavelength to be within a range that is usable for Raman diagnostics.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 10, 13-15 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (CN105826801A, applicant submitted prior art; note that an additional ESPACENET based translation is included which more clearly defines the use of Yb).
With respect to claim 1, Wang discloses a laser device (fig.2) for outputting filtered light pulses for inducing coherent Raman scattering in a sample ([0006] diagnostics, etc.; [0042] at least 1550/1500 usable therein), the laser device comprising: a first optical cavity (fig.2 top) comprising a first gain medium (fig.2 #3); and a second optical cavity (fig.2 bottom) comprising a second gain medium (fig.2 
With respect to claim 3, Wang discloses the first optical filter and the second optical filter are positioned within the first optical cavity and second optical cavity respectively (fig.2), and wherein the first optical cavity and the second optical cavity respectively outputs the filtered light pulse at a first optical outlet (fig.2 upper right) and a second optical outlet (fig.2 lower right).
With respect to claim 6, Wang discloses the synchronizer comprises graphene or carbon allotropes ([0034]).
With respect to claim 7, Wang discloses the laser device is a fiber laser (fig.2).
With respect to claim 8, Wang discloses the laser device is an all-fiber laser (each element taught to be fiber based).

With respect to claim 13, Wang discloses the gain media comprise any one of ytterbium or erbium ([0034] Yb).
With respect to claim 14, Wang discloses the predetermined range of wavelengths corresponds to a full Raman spectrum of 0-4000cm-1 ([0006] diagnostics, etc.; [0042] at least 1550/1500 usable therein).
With respect to claim 15, Wang discloses the predetermined range of wavelengths comprises the range of 1040nm to 1080nm and/or 1535nm to 1600nm ([0042] at least 1550/1500).
With respect to claim 18, Wang discloses a method of outputting filtered light pulses from a laser device for inducing coherent Raman scattering in a sample as outlined in the operation of the device describe in the rejection of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
With respect to claims 2 and 19, Wang teaches the device outlined above, but does not specify the tunable optical filter comprises an etalon based fiber optic tunable filter. Tunable etalon filters are well known in the art. The particular tunable filter used in Wang does not appear critical to the operation of the device, therefore it would have been obvious to one skilled in the art to substitute the known tunable etalon filter into the system of Wang in place of the tunable grating filters by an obvious engineering design choice allowing for selection of a desired filtering type which would enable an equivalent filtering result. 
With respect to claim 9, Wang teaches the device outlined above, including the lack of polarization based optics, but does not teach each of the first optical cavity and second optical cavity comprises an isotropic optical fiber. Materials used to form isotropic fibers are known in the art to be used with lasers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fiber of these known isotropic materials as polarization maintenance is not required, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 4, 16, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Freudiger et al. (US 2016/0178439).

With respect to claim 16, Wang teaches the device outlined above, but does not teach two collimators configured to collimate the filtered light pulses. Freudiger further teaches collimators disposed at the output of each branch (fig.11). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the output collimators taught by Freudiger in the system of Wang in order to prepare the beams spatially before introduction to a sample.
With respect to claim 17, Wang teaches the device outlined above, but does not teach two dichroic mirrors configured to combine the collimated light pulses from both of the two collimators. Freudiger further teaches using a dichroic mirror at a collimator output (fig.11). Freudiger does not specify dichroic mirrors at both outputs. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a dichroic mirror after the collimators in the combined system of Wang and Freudiger in order to couple the beams together. Further, it would have been obvious to utilize dichroic mirrors at each collimator output to limit the desired wavelength ranges being combined.


s 5, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang et al. (“Ultrafast fiber laser sources: examples of recent developments”, applicant submitted prior art).
With respect to claim 5, Wang teaches the device outlined above, but does not teach a first fiber amplifier doped with the first gain medium at the first optical outlet and a second fiber amplifier doped with the second gain medium at the second optical outlet for amplifying the light or the filtered light pulses. Zhang teaches a similar fiber laser design (fig.3a) and further that the first gain medium is matched with a similarly doped amplifier and the second gain medium is also matched with a similarly doped amplifier (pg.7 col.2 para.2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use the extra matched amplifier in the system of Wang as demonstrated by Zhang in order to increase the output power of the laser(s).
With respect to claims 11 and 12, Wang teaches the device outlined above, but does not teach one of the first optical cavity and second optical cavity comprises an optical delay line for matching the lengths of the first optical cavity and the second optical cavity, wherein the optical delay line comprises a fiber-pigtailed optical delay line. Zhang teaches a similar fiber laser design (fig.3a) and further that the upper cavity uses a delay line of a fiber pigtail type (pg.6 col.1 para.2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use the pigtail delay line in the system of Wang as demonstrated by Zhang in order to allow for adjustment of the cavity length to enable synchronizing the resonators (Zhang, pg.7 col.1 para.3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0221986, CN 111404007, CN 209200364, Jia et al. (“Passively synchronized q-switched and mode-locked dual-band tm3+:ZBLAN fiber lasers using a common graphene saturable absorber”, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.